Title: To John Adams from Joseph Delaplaine, 3 April 1817
From: Delaplaine, Joseph
To: Adams, John


				
					Dear Sir,
					Philadelphia April 3d: 1817.
				
				I have received, within a few days, your portrait, painted by Mr. Morse for me.—I have already informed you that I received an anonymous letter from a lady without date or place of residence, but bearing the Boston postmark, requesting me in urgent terms not to use the portrait for an engraving. Before the portrait arrived, I heard, through various channels, from persons of Boston, that the portrait would not justify me in having an engraving executed from it.—Since the portrait has arrived, a number of respectable gentlemen of Boston have seen it who concur in one opinion, & that is that I ought not to have an engraving from it.—I had some little time since spoken to Mr Greenwood, who was here, on the subject of painting your portrait by himself. Since that period, several gentlemen have suggested the propriety of my writing to Mr. Morse, informing him of the general opinion against his picture & to assure him that my purpose, for I was engaged for the publick, would be much better answered by requesting him to give me a Copy of your portrait which is at your house, or the other that Stuart painted. To be brief, I have written to Mr. Morse on the subject, and also to Mr. Greenwood to whom I have mentioned to  suspend going to your house, till I hear from Mr. Morse. I enclosd my letters to these gentlemen, to your kind care, & beg you to have the goodness to forward them. I understand from his father, that Mr Morse is in Portsmouth N. Hampshire.With the highest respect & regard / I am Dr. Sir, / Your obed. & most hume. servt.
				
					Joseph Delaplaine
				
				
			